

115 HR 6163 IH: To amend the Consumer Financial Protection Act of 2010 to reform the Consumer Financial Civil Penalty Fund and to prohibit the Bureau of Consumer Financial Protection from serving as the administrator of redress payments, and for other purposes.
U.S. House of Representatives
2018-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6163IN THE HOUSE OF REPRESENTATIVESJune 20, 2018Mr. Mooney of West Virginia introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Consumer Financial Protection Act of 2010 to reform the Consumer Financial Civil Penalty Fund and to prohibit the Bureau of Consumer Financial Protection from serving as the administrator of redress payments, and for other purposes. 
1.Monetary penalty and redress reformsSection 1017(d) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5497(d)) is amended— (1)in the heading of paragraph (1), by striking victims relief fund and inserting Civil Penalty Fund; 
(2)by amending paragraph (2) to read as follows:  (2)Use of Civil Penalty FundWith respect to civil penalty amounts in the Civil Penalty Fund, the Bureau shall— 
(A)pay such amounts to the individual or individuals who first made the Bureau aware of the activities that led to the civil penalty; or (B)if the Bureau is unable to locate such individual or individuals, transfer such amounts to the Secretary of the Treasury for deposit into the general fund of the Treasury. ; and 
(3)by adding at the end the following:  (3)Prohibition on Bureau-administered redress paymentsThe Bureau may not serve as the administrator of redress payments paid under a judicial or administrative action brought under the Federal consumer financial laws..  
